Earl Warren: Number 246, Wadelmior Arroyo, Petitioner, versus United States of America.
John R. Hally: May it please the Court.
Earl Warren: Mr. Hally, you may proceed.
John R. Hally: Mr. Chief Justice, Members of the Court. This case presents a question of the intended scope of Section 302 of the Taft-Hartley Act. The defendant was indicted and convicted in the District Court of Puerto Rico after a jury trial for violation of subsection (b) of that Act and his conviction was affirmed by the Court of Appeals for the First Circuit. He contends in this Court in which he is proceeding in forma pauperis as he has throughout. His conduct, which there was evidence, did not constitute an offense within Section 302 because the structure of the Act is of some significance to the resolution of the question, I will comment on it briefly. Subsections (a) and (b), respectively, make it unlawful for an employer to pay to a union representative money and for a union representative to receive money from the employer. Subsection (c) in form halves out exceptions to the foregoing flat prohibitions. The most important ones of which are the payment of the dues of union members deducted by the employer pursuant to duly authorized check off and the one involved in this case, payment by the employer to a trust fund established by the union for the payment of welfare benefits pursuant to a collective bargaining agreement. Subsection (d) of the Act makes the willful violation of the section a misdemeanor, and subsection (e) of the Act gives to the Federal District Courts equity jurisdiction without regard to the provisions of the Norris-LaGuardia Act to restrain violations of the section. The defendant was indicted in 1955 for a violation of subsection (d) in that he received $15,000 from two employers on February 24th, 1953. At that time, he was the president of a Puerto Rican local of the International Longshoremen's Association which represented units of employees of two Puerto Rican sugar processing concerns. In February of that year, the defendant, on behalf of his local, had negotiated with the employers the collective bargaining agreement for the ensuing three years. The Government's -- that agreement contained an expressed provision for the establishment of a welfare fund to be administered jointly by the employer and the union. The Government's evidence was that at the signing of the agreement, the defendant requested that the employer's two checks to be their contribution to the fund pursuant to the terms of the agreement in the amount of $7500 each to be delivered to him in order that he might exhibit them to the union members at a meeting that night. These checks were made payable to the union not to the defendant and each had attached to it a voucher expressly stating that it constituted the employer's contribution to the union welfare fund established under the collective bargaining agreement signed that day. This was February 21st. On February 24th, the defendant deposited the checks endorsed by the secretary of the local and by himself in a Puerto Rican bank. The account was expressly in the name of the pension fund or whether the welfare fund of the union. It appeared that the single prior fund established in this industry that is between this employer and this union had been deposited in a different Puerto Rican bank, but it did not appear that in any other respects, the establishment of the fund by deposit differed from the prior practice. This was February 24th. On March 2nd, the defendant presented to that bank a resolution signed by officers of the local authorizing him to withdraw checks from the fund on his sole signature. At the trial, one of the alleged signers of the resolution denied his signature. However, there was evidence which was not contradicted that other officers of the local had, in fact, signed the resolution. Admittedly, the practice as to the single prior fund established in this unit by the union had been to have the checks from the welfare fund countersigned by the employer representative and by the defendant as the representative of the employees. This was on March 2nd. The first withdrawal from the fund was on March 16th, that is the first withdrawal on which the Government introduced evidence, on March 16th, almost three weeks after the date as of which the defendant is alleged to have violated the Act by receiving money from the employer and almost a month after the date as to which he actually took physical possession of the two checks for $15,000, there was evidence which was introduced over the strenuous objection of the defendant that some of these withdrawals were for the personal benefit of the defendant or for board union but non-welfare fund purposes such as the purchase of office files and equipment and the payment of union salaries. The case was -- the -- this evidence indicated that on March 26th, the balance remaining on the first bank account was withdrawn by the defendant and deposited in another bank account in a general union account as to which he again had sole power of withdrawal. And the Government again presented evidence over objection as to withdrawals in this account extending through April 14th, 1953 or almost two months after the period as to which the defendant was alleged to have violated the Act by receiving money from the employer. The case was submitted to the jury on instructions that if you should find that the defendant had complete and sole control of the fund either as of the time he received the checks or as of the time he deposited them on the bank, you should find the defendant guilty. One other fact is relevant, we believe. The Government conceded several times in the proceeding below that the employers had not violated the Act because they had made their payments bona fide within the exemption of subsection (c), namely, to a trust fund established by the union. The petitioner's position is that on such a record, whatever might be true on an indictment for embezzlement or some other crime, a violation of Section 302 was not made out. Quite the contrary, we say that the evidence shows a payment to the -- by the employer to the defendant within the expressed exemption of subsection (c) covering payments by the employer to a union welfare fund established by collective bargaining agreement.
Speaker: In your argument (Inaudible) what you're saying, in fact, I understand it, you cannot reach (Inaudible)
John R. Hally: I'm not sure that even --
Speaker: In other words, if you had received by a trust fund, and certainly under the theory on (Inaudible) cases under the jury, the element of intent (Inaudible) determine whether at the moment you receive this money (Inaudible)
John R. Hally: Well, having in mind that the statute contemplates that these trust funds will “be established by the employee but with less formality”, there would be true of a probate administered trust. I would say that even with the emendation Your Honor suggests that there had been a payment to a trust fund, a receipt by a trust fund here. The money have been put in a bank in a --
Speaker: It's only a trust fund. Now, in theory (Inaudible)
John R. Hally: Well, I don't think --
Speaker: (Inaudible) in that case because the statute doesn't say receive (Inaudible)
John R. Hally: Well, I would take advantage of the fact that the statute doesn't say that, but I think that the trust fund had -- had vitality here as shown by the evidence of the employer's attempt to participate in this administration in the evidence in the case that at a subsequent period, the defendant discussed his administration of the fund with the employer. In any event, I wouldn't think that that intent theory in which the Government relies on an appeal would necessarily bear upon the suggestion Your Honor made. In other words, in that case, the control theory on which the case was submitted to the jury might be more relevant. But the Government here is proceeding upon a theory that the defendant's guilt depends upon the intent with which he receives the money.
Speaker: (Inaudible) the exception, however, does not have (Inaudible) language. Therefore, I suppose you (Inaudible) since the exception requires only that the payments (Inaudible) there's no dispute here that the payment was in good faith (Inaudible)
John R. Hally: That is a portion of the defendant's case here. In other words, this statute is malum prohibitum. And we think that the Act which produces criminality should be definite and precise. There having been a concession that the payment was made to the trust fund within the exception, we say that absent proof that there was a sham considered in by both the employer and the defendant to make this a bribe. But absent that, the determination of criminality should depend upon those facts. And we rely upon the facts that subsection (e) of the Act gives equity jurisdiction to the federal courts to restrain and prevent violations of the so-called trust fund. In other words, Congress had before. And at the time of enactment of 302, evidence that union leaders had used these trust funds for purposes other than that which the employer had purportedly paid them over. One of the things they were particularly concerned with was the use for political purposes or strike funds. Accordingly, Congress wrote in to subsection (c) a series of regulations as to how the fund should be administered, limited purposes upon which it could be expended. But since the use of those moneys for those broad purposes would not have been criminal in 1947 and 1948, we suggest that you cannot infer now or cannot infer that Congress had in 1947 and 1948 an intent to make them criminal. Instead, you have to look at the scheme of draftsmanship of 302 and conclude that in giving equity jurisdiction in subsection (e), Congress was looking to the federal courts to have power to restrain these post payment episodes and incidents in a manner in which a probate court or a court in equity would administer a trust, in other words, on the civil side. And what the Government is attempting to do here is to retroactively create criminality from episodes, events which really occurred one month, even two months after the period of the event of which the indictment deals with the payment and receipt.
William O. Douglas: I suppose the employer would be liable under (a) if he was in cahoots, paid this to a trust fund knowing that the employee would be --
John R. Hally: That is right. We say that is the only case of sham. One of the arguments of the Government here is that our argument produces the possibility of sham. We say it produces the possibility of sham only if you concede, assuming the first case, that the case is within the statute. Clearly, if the employer intended to buy the union representative by casting it in a form of payment to the welfare fund and the evidence was adduced that both sides knew it, then it would be a case of bribery within the expressed purpose of (a) and (b) because that is another reason why we say quite apart from literally applying the language of the statute to our acts, we rely on something broader than that, although we feel that under principles of strict construction of criminal statutes, it would be sufficient for us to do as I have done in the preceding portion of my argument, literally apply the language. But we rely upon the fact that the legislative history of 1947 and 1948 shows that subsections (a) and (b) were directed to the twin crimes of bribery and extortion and the impediments they imposed upon collective bargaining since it is clear that what happened here was neither bribery nor extortion, we say that the Act does not apply, that is subsection (b) does not apply to defendant's conduct. The Government has reviewed the legislative history which is put out in our brief into a greater extent in the Government's brief, and agrees with us that the prime purpose of subsections (a) and (b) was the prevention of bribery and extortion. However, it argues an additional generalized purpose, which I shall discuss in a moment.
Charles E. Whittaker: May I ask (Inaudible)
John R. Hally: As far as federal law would be concerned, I wouldn't know. I will assume not. This would be a case governed by insular law. And the record shows on page 20 that at the time the defendant proceeded to trial here, there was an insular indictment that is in the state courts to the island courts for embezzlement pending against it. And so, in the sense, that comes back to our case that the -- there is no need to stretch 302 to deal with the facts of this case because it was either dealt with by state or insular law. It is dealt with the state and insular law if it is an embezzlement and that the jury shall find on a charge of indictment for embezzlement or 302 was not intended to deal with it. We say that looked at broadly, these facts would represent themselves to the average lawyers if it's a case of embezzlement. Assuming that true, a taking from the trust fund, not a taking from the employer or receiving from him since much of the evidence on which the Government relies covers a period of two months after the crucial date, it's a taking from the trust fund. And that the recent legislative activity of the Congress in which they have exhaustively reviewed the evidence of cases of personal misuse and abuse of union funds and union trust funds for the benefit of leaders, have had designed and propounded legislation to cure that, is the strongest legislative history showing that this case is not within Taft-Hartley as it was enacted in 1947 and as 302 was a form of it. Congress --
Speaker: (Voice Overlap) --
John R. Hally: -- did not have before it at that time anything more than the use by union leaders of the funds for sweeping purposes such as political purposes or strike fund benefits. It was not then considering this question of abuse for personal gain of abstractions. And the strongest evidence that as -- to repeat myself, is that Senator Kennedy, the Kennedy-Ives Bill of the last term, the Kennedy-Irwin Bill of this term has an expressed provision in it which would cover embezzlement taking and manipulation of the funds which would clearly cover the facts of this case and would permit an indictment.
Speaker: But supposing under paragraph (a) required giving Christmas presents to the head of the union, is that (Inaudible) to be indicted for that under (a)?
John R. Hally: I believe it could be because --
Speaker: It's a bribery statute.
John R. Hally: It's a -- it is a bribery statute.
Speaker: (Voice Overlap) the presents got no element of bribery, I mean --
John R. Hally: Well, of course, there again, it might be a --
Speaker: -- good faith.
John R. Hally: -- it might be a factual question as a practical matter. That particular episode might be covered under subsection -- under the exemption of 2 of (c) (1) payment or (c) (1) or (c) (4), I guess, and then with the payment of the employees wages. In other words, that's cut out from the flat prohibition of (a), the employer can pay the union man his wages if he's a shop steward or on the payroll. In the case, Your Honor, of course, it might be covered as a practical matter by that.
Charles E. Whittaker: (Inaudible)
John R. Hally: That is correct, but I doubt if anything turns on it. The Government has not argued that. Nowhere in the case was it suggested that anything other than the intent or perhaps the power of the defendant over this fund rendered his activity illegal. I took it out from the exemption of (c). Apparently, the practice is or at least it was in the case of the single prior fund that the union establishes a trust fund by a bank account because it goes on a trust fund established by such representative. So that in this case, it was paid to the union the trust fund not having an independent legal entity or existence paid to the union and with vouchers attached showing that it was paid. That, I think, is important. The vouchers attached to the check showing it was paid to the trust fund so that I think in effect, that it would have been paid to the trust fund with those vouchers attached the checks.
Potter Stewart: The -- the payee of the check was the union.
John R. Hally: It was the union with the vouchers as I have said attached showing that it was payment expressly for the union welfare fund established by the collective bargaining agreement of the same day.
Potter Stewart: May I ask you one other question?
Earl Warren: There's no question of --
Potter Stewart: Excuse me.
Earl Warren: Oh, pardon. Go ahead.
Potter Stewart: (Inaudible)
Earl Warren: No question of any collusion here between the employee, employer and -- and (Voice Overlap) --
John R. Hally: Absolutely devoid because of this expressed concession by --
Earl Warren: Yes.
John R. Hally: -- the Government that the -- that the employer was absolutely guiltless that bona fide, he intended to make its payment within the exemption upon which we rely.
Potter Stewart: Mr. Hally, did you say that the record in this case shows that there is -- there is or has been an indictment of this matter --
John R. Hally: Yes.
Potter Stewart: -- or insular law (Voice Overlap) --
John R. Hally: It's the most pleading reference but it is in the record. It's on page 20 and it's in the form of a subpoena.
Potter Stewart: Does it show that it's for the same conduct with the question here?
John R. Hally: I don't -- I don't know the status of that case. To answer your question, it is for the crime of embezzlement. That's the language --
Potter Stewart: It all shows.
John R. Hally: Yes. And that's why I say that that is ample reason not to strain this statute with the broad and definite legislative history of relating to crimes of extortion and bribery to cover this case, this -- this noble case. The Government conceded this at several points and that there is no necessity to which the odd constructional theory which the Government relies on here. I would like to say that the Government's theory does not warrant a different result from the one from which I have been arguing or call for a different reading of the legislative history. As I understand the Government's theory, they review the legislative history to find the sentiments of certain senators in 1947 and 1948 who were concerned over the fact that union funds were being used by leaders for purposes other than that on which they were purportedly paid over. And specific examples were given in the debates of the use for political purposes, the Republicans being in power at the time. And there was the concern over the use of strike funds that they might overwhelm small employers with these huge sums they were acquiring. But the Government concludes that there was an intent on the part of the senators to prevent these funds from being used for any purpose than that for which they were paid on a specific exemption granted in subsection (c). And from that, they then argue that if the payment has been made within the exemption of (c) but received by the union man with the intent at the time to make another use of it, then (b) -- (b) has been violated, subsection (b), (a) relates to employer. We --
Hugo L. Black: Suppose a man -- suppose a man had paid this money into the funds, could he be indicted that he embezzled the (Inaudible)
John R. Hally: Not -- not under 302.
Hugo L. Black: (Voice Overlap) federal statute?
John R. Hally: I don't know whether there is a general federal statute relating to embezzlement. I would gather not based on this current legislative history of Congress.
Hugo L. Black: Could be under the (Inaudible)
John R. Hally: Well, that's just what we contend that he could not under this side. There's no other provision of Taft-Hartley.
Hugo L. Black: He -- he did not pay the money into the fund.
John R. Hally: No, they --
Hugo L. Black: I mean the -- the labor union man did not pay into the fund?
John R. Hally: He just deposited it in the fund and then there was the evidence of these withdrawals, some of which were for personal benefit from which the --
Hugo L. Black: He -- you mean, he took all the evidence, showed he took it up later of the fund?
John R. Hally: No, there's selected evidence. The total -- the charge, the indictment is for receiving $15,000 which is the total amount of the employer's contribution of fund. The Government's evidence accounted for about $2200 of that $15,000, and one can only infer that much of the other withdrawals were either legitimate or for some reason, the Government didn't choose to put them in evidence. But he didn't take all of it on this record and some of that $2200 which he did take was for broad union purposes such as office files or equipment but the Government argued that it was not a welfare fund purpose. But he deposited that check with the voucher showing that it was a payment for a trust fund within (c) in a bank, and the first such withdrawal by him was three months. I'll strike that three.
Hugo L. Black: Deposited in a bank in his name.
John R. Hally: In the name of the union trust fund. And that was the prior practice. And I think -- well, it was the prior practice in this industry.
Hugo L. Black: He took it out of that fund.
John R. Hally: And he took it out of that fund three weeks for the first time. The first such withdrawal, it was only a small partial one was three weeks after the establishment by the deposit in the bank of the trust fund. And we say that fact is significant in showing the extremely strained and tangential relationship of the defendant's activities to the indictment which is a charge of receiving from the employer on February 24th.
Speaker: Well, supposing he had taken the checks the same day --
John R. Hally: And ran away.
Speaker: -- forged the endorsements, stuck it into his property, cashed it and stuck it into his account --
John R. Hally: I think that is --
Speaker: -- would your case be different --
John R. Hally: I think that's the hard case.
Speaker: -- under the statute?
John R. Hally: That's the hard case. And I -- I really don't have made my mind up on it. I -- I think possibly -- certainly that could go to a jury without anybody feeling there'd been any great abuse, I think, of the intent. But I think probably logic requires me to say that even that case, so long as you had as you do here, the expressed concession by the Government that the employer had bona fide made his payment within the exemption that that -- even that case wouldn't be in the Act but I --
Speaker: I think that's a (Inaudible) you raised on. I don't --
John R. Hally: I would.
Speaker: (Voice Overlap) -- you argue all this other stuff.
John R. Hally: I do. I -- I do, aided by Your Honor's suggestion, come to that conclusion. To advert again to the Government's theory that the jury were instructed that the intent with which the defendant took this money and approved that intent, they go back to the subsequent takings. It was crucial to his guilt. We say the short answer to that is that the case was not tried on that theory. The instructions of the judge to the Court were repeated. They appear principally on Record 237, that if you find the defendant had complete and sole control over the funds, and that's said twice on that page, you shall find him guilty, a known instruction as of which the defendant's guilt depended upon the intent with which he received the money, the word “intent” which is certainly a word of art in the criminal law, would have been crucial in the instruction with reference to the defendant's act. But that word, that particular word is no way used -- the word “objective” is -- the word “intent” is no way used in the judge's instructions. And certainly, the Court of Appeals for the First Circuit didn't deal with this case as having been presented to the jury on any theory that the defendant's guilt depended upon his intent in taking the money, it analyzed it that his guilt depended upon the control.
Speaker: Well, intendment would be an important factor because you turn to answer Justice Douglas is that employer pay money ostensibly to a trust fund but knowing that it was a phony trust fund, the courts here would be not within the exception under (Inaudible)
John R. Hally: Well, I think even in that case, the evidence might proceed without particular examination into the subjective intents of the parties. For example, if it were shown that the employer said something about he was going to pay off the fellow or something like that. In other words, it would be -- it -- I don't think intent, the statute after all is malum prohibitum. And this Court has so characterized that the intent should be crucial. And I would not admit to an intent, of course, possibly to determine whether there had been a sham payment intent might become relevant. But certainly, not in this case where there is no evidence of possibility of contention of sham. The -- as I say, the principal -- the dispositive answer to the Government's argument is the case was not tried on this theory of intent. And as this Court said in Jones against the United States last term, the Government cannot sustain on appeal a case or a conviction on a theory which is not supported by the record below. The principal other reason why we feel that the statute or the Government's theory, particularly, is not supported or is not correct, is that they misread the scheme of draftsmanship of 302 and ignore the equity jurisdiction given in subsection (e) to the courts to restrain these post event -- these post payment and receipt activities. Congress didn't intend to make them criminal on the basis of the acts and events appearing days, weeks and months after the payment. The event surrounding the fact of payment was where to determine criminality. The subsequent activities which might constitute an abuse of trust would be covered by the equity powers of court.
Earl Warren: We'll, recess now.